DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to preliminary amendments filed 31 August 2019.
Claims 1 – 6, 13 and 15 – 17 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 4, 13 and 15 – 17, drawn to replacement of child node identifiers with father node identifier, classified in G06F3/064.
II. Claims 5 – 6, drawn to restoring data from backup server, classified in G06F3/0647.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility other than Applicant’s disclosed combination of using replacement of child node identifiers with father node identifier in data blocks of restore operation.  In particular, subcombination I is also used in master/slave nodes or inodes of incremental snapshots.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As noted supra, each invention has separate classification.  Therefore, each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
As noted supra, each invention also has different field of search.  Therefore, search for one of the inventions is not likely to result in finding art pertinent to the other inventions, and would require searching different classes/subclasses or electronic resources, or employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Aly Dossa (Reg. No. 63,372) on 02 September 2020 a provisional election was made without traverse to prosecute the invention of I, claims 1 – 4, 13 and 15 – 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 – 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Objections
Claim 1 – 4, 13 and 15 – 17 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 1, “determining, based on the index and the node identifier set, whether a first group of child node identifiers in the node identifier set related to a first group of child nodes of the plurality of nodes is to be replaced with a father node identifier of a father node of the first group of child nodes” is inconsistent, and should be “responsive to replacement of child node identifiers with father note identifier but does not appear to positively recite an active step of said replacement.  Therefore, the limitation in question should recite an active step of replacement instead of an uncertain step of replacement.  In order to maintain proper antecedence basis, claims 2 – 3 that rely upon the limitation in question should also be amended accordingly.
Regarding claim 1, “determining, based on the index and the node identifier set, whether a first group of child node identifiers in the node identifier set related to a first group of child nodes of the plurality of nodes is to be replaced with a father node identifier of a father node of the first group of child nodes” is a sequence of words that renders the limitation somewhat confusing, and should be “a first group of child node identifiers, related nodes, , where the first group of child node identifiers is in the node identifier set” (see spec ¶[40]).  In order to maintain proper antecedence basis, claims 2 – 3 that rely upon the limitation in question should also be amended accordingly.
Regarding claim 1, “sending, to the backup server, a request for obtaining the plurality of data blocks” lacks antecedence basis, and should “[[the]] a backup server”.
Regarding claim 1, “and in response to replacing the first group of child node identifiers with the father node identifier, sending, to the backup server, a request for obtaining the plurality of data blocks to obtain the plurality of data blocks from the backup server, the request comprising the father node identifier” appears to be a duplicate typo, and should be “a request 
Claim 13 is the computer program product claim corresponding to method claim 1, and is objected under the same reasons as claim 1.
Claims dependent upon the above identified claims are also objected under the same reasons as the above identified claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13 and 15 – 17 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Regarding claim 13, “computer program product being tangibly stored on a non-transient computer readable medium”, when given its broadest reasonable interpretation, refers to transitory signals.  While the instant specification discloses that computer readable storage medium is not to be construed as transitory signals per se (see spec ¶[65]), there does not appear to be a disclosure that non-transient computer readable medium is not to be construed as transitory signals per se.  Therefore, the limitation in question refers to signals per se.  Examiner suggests amending to “a storage medium”.
Claims 15 – 17 refer to computer program product stored on a non-transient computer readable medium of claim 13.  Therefore, claims 15 – 17 are also rejected on the same grounds as claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann (US 20140201162) in view of Sorenson (US 20130246347).

Regarding claim 1, Dornemann teaches
A method of restoring data, comprising: 
obtaining an index (index = Fig. 2B database index 265 with table 267) related to a group of data blocks (group of data blocks = Fig. 2B blocks 283 in backup database file 281), the index comprising multi-level nodes for obtaining the group of data blocks; (Dornemann teaches accessing table 267 that identifies database (or application level) blocks that belong to a database object, wherein said application level blocks are used to calculate offsets (see ¶[310]) that are further used to determine blocks 283 in backup database file 281 (see ¶[312]).  Note that, in table 267, said database object and said database blocks are two level objects which are relied upon to determine said blocks 283 (the index comprising multi-level nodes for obtaining the group of data blocks).)
determining a node identifier set (node identifier set = block IDs of identified blocks 283) of a plurality of nodes (plurality of nodes = application level blocks of a database object) in the index corresponding to a plurality of data blocks (plurality of data blocks = selected blocks 283) to be restored, the group of data blocks comprising the plurality of data blocks; (Dornemann teaches identifying, using table 267, application level blocks (of a database object) and translating said application level blocks to offsets (see ¶[310]) that is used to identify blocks 283 in backup database file 283 (see ¶[312]), wherein block ID (of said identified blocks 283) is used to restore said selected blocks 283 (see ¶[313]).
and [in response to replacing the first group of child node identifiers with the father node identifier,] sending, to the backup server (backup server = media agent 270), a request for obtaining the plurality of data blocks to obtain the plurality of data blocks from the backup server, [the request comprising the father node identifier] (Dornemann teaches upon identifying blocks 283 in backup database file 281, sending (to media agent) request to restore with block IDs of said identified blocks 283 (see ¶[313]).)
(¶[310]  At data flow step 3, the database application 260 accesses the database index 265 to determine the database file 231 offsets for the selected database object. The database index 265 can include a table 267 that indicates which application-level blocks 239 belong to a database object. In FIG. 2, the table 267 indicates that Table 1 includes application-level blocks 92-156. Using the table 267, the database application 260 can translate the application-level blocks 239 for the selected database object to one or more offsets within the database file 231;  ¶[312]  At data flow step 5, the data agent 240 intercepts the I/O request from the database application 260 and determines the blocks 283 in the backup database file 281 that include the offsets in the I/O request;  ¶[313]  At data flow step 6, the data agent 240 requests restore of the corresponding blocks 283. Once the data agent 240 determines which blocks 233 and corresponding blocks 283 in the backup database file 281 should be retrieved, the data agent 240 may send a request to restore the blocks 283 to the media agent 270. The data agent 240 may send the database file ID for the requested database file 281 along with the block IDs for the identified blocks 283 to the media agent 270, and the media agent 270 can extract the blocks 283 from the backup database file 281 based on the block IDs.)

supra in claim 1, Dornemann teaches block IDs (node identifier set), of application level blocks (plurality of nodes), that are used to retrieve identified data blocks 283 (plurality of data blocks) (see claim 1 “determining a node identifier set of a plurality of nodes in the index corresponding to a plurality of data blocks to be restored” and “sending, to the backup server, a request for obtaining the plurality of data blocks to obtain the plurality of data blocks from the backup server”) but does not appear to explicitly teach replacing said block IDs with father ID belonging to father node of said application level blocks and providing said father ID with restore request (see also limitations below).
determining, based on the index and the node identifier set, whether a first group of child node identifiers in the node identifier set related to a first group of child nodes of the plurality of nodes is to be replaced with a father node identifier of a father node of the first group of child nodes; 
and in response to replacing the first group of child node identifiers with the father node identifier, sending, to the backup server, a request for obtaining the plurality of data blocks to obtain the plurality of data blocks from the backup server, the request comprising the father node identifier

However, Sorenson teaches
determining, based on [the] index (index = data structure) and [the] node identifier set (node identifier set = filenames), whether a first group of child node identifiers (first group of child node identifiers = filenames of files in first group) in the node identifier set related to a first group of child nodes (first group of child nodes = files in first group) of [the] plurality of nodes (plurality of nodes = files) is to be replaced with a father node identifier (father node identifier = group identifier) of a father node (father node = first group) of the first group of child nodes; (Sorenson teaches organizing files (first group of child nodes) into first group (father node) (see ¶[25]), wherein upon storing in data structure (index) that associates group identifier (of said first group) to filenames of said files (see ¶[19]), said group identifier (father node identifier) is used instead of said filenames (first group of child node identifiers) (see Sorenson abstract).) 
and in response to replacing the first group of child node identifiers (first group of child node identifiers = filenames of files in first group) with the father node identifier (father node identifier = group identifier), sending, [to the backup server, a request for obtaining the plurality of data blocks to obtain the plurality of data blocks from the backup server, the] request comprising the father node identifier (Sorenson teaches using group identifier (of first group) instead of filenames of files in said first group, where said group identifier is provided with command for execution (see Sorenson abstract, Fig. 2).)
(¶[25]  FIG. 3 is a block diagram illustrating organization of files into groups according to one embodiment of the disclosure. A first group 302 may include a number of files. A second group 304 may also include a number of files;  ¶[19]  A "DEFINE GROUP" command may establish the name of a new group and create data structures in storage to store file names associated with the group identifier. An "INSERT" command may associate one or more file names into a defined group identifier;  Sorenson abstract When a command is executed on the system for modifying a file, the group name is provided along with the command rather than the file name or list of individual file names)
In view of Sorenson, Dornemann is modified such that application level blocks (plurality of nodes) is organized into groups, where first group (father node) includes said application level blocks (first group of child nodes), where group identifier (father node identifier), of said first group, is provided with restore request instead of block IDs (first group of child node identifiers) of said application level blocks.

Dornemann and Sorenson are analogous art to the claimed invention because they are in the same field of endeavor, system management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Dornemann in the manner described supra because it would improve performance by transmitting single command to for processing multiple files instead of i) entering commands multiple times, and ii) entering list of files each time said list of files is acted on by a command (Sorenson, ¶[3-4], [17]).

Claim 13 is the computer program product claim corresponding to method claim 1 and is rejected under the same reasons as claim 1.  Sorenson further teaches
A computer program product being tangibly stored on a non-transient computer readable medium and comprising machine executable instructions which, when executed, cause a machine to perform the method comprising (Sorenson teaches instructions/code stored in computer-readable medium (see ¶[37]), wherein said instructions/code is configured to cause processor(s) to implement functions (see ¶[38]).) 
(¶[37]  If implemented in firmware and/or software, the functions described above may be stored as one or more instructions or code on a computer-readable medium;  ¶[38]  In addition to storage on computer readable medium, instructions and/or data may be provided as signals on transmission media included in a communication apparatus. For example, a communication apparatus may include a transceiver having signals indicative of instructions and data. The instructions and data are configured to cause one or more processors to implement the functions outlined in the claims)

Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).
Claims 2 – 3 recite conditions for performing replacement of identifiers (of child nodes) with father identifier of father node of said child nodes.  Specifically, claim 2 recite said replacement is based on first number of child nodes (under said father node) with restore blocks and second number of total child nodes (under said father node).  Claims 3 further recites when ratio of said first number to said second number exceeds a threshold, performing said supra, Dornemann in view of Sorenson teach when application level blocks (first group of child nodes) are in a group (father node), utilizing identifier (father identifier) of said group instead of identifiers (first group of child node identifiers) of said application level blocks.  However, the combination of Dornemann and Sorenson do not appear to explicitly disclose conditions for when to utilize said identifier of said group instead of said identifiers of said application level blocks.  Therefore, prior art of record fails to disclose the subject matter of claims 2 – 3.
Claim 4 recites responsive to replacing child node identifiers with father node identifier, preventing transfer of data blocks of different child nodes by identifying second identifiers of said different child nodes, wherein said second identifiers are included in restore request.  As indicated in the rejection supra, Dornemann in view of Sorenson teach when application level blocks (first group of child nodes) are in a group (father node), utilizing identifier (father identifier) of said group instead of identifiers (first group of child node identifiers) of said application level blocks.  However, the combination of Dornemann and Sorenson do not appear to explicitly teach after utilizing said identifier of said group instead of said identifiers of said application level blocks, preventing transfer of data blocks of different child nodes by identifying second identifiers of said different child nodes and including said second identifiers in restore request.
Claims 15 – 17 is the computer program product claim corresponding to method claims 2 – 4 and, therefore, also contain allowable subject matter.  However, due to outstanding §101 rejections, claims 15 – 17 stand rejected.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139